DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are currently pending and have been considered on their merits.

Priority
	The instant application claims foreign priority to TW108123191 filed on 07/02/2019 in Taiwan. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: The instant claims recite “ODEP” and “ITO”, respectively. These abbreviations should be properly defined the first time they are used in the claims. For example, claim 1 should be amended to read “a method for detecting properties in a microorganism population by optically induced dielectrophoretic (ODEP) force”. Claim 3 should be amended to read “…wherein the cover is formed of indium tin oxide (ITO)”. 
Claim 8 is objected to because of the following informality: The instant claim recites “rickettsia species”. The genus Rickettsia should be capitalized and italicized.
Appropriate correction is required.

Claim Interpretation
	Claim 9 recites “…wherein the microorganism sample solution includes blood, urine, saliva, sweat, feces, pleural fluid, ascites fluid, and cerebrospinal fluid”. The transitional term “includes” is synonymous with “comprising” (MPEP 2111.03(I)). These elements are linked with the conjunction “and”, which causes the claim to require all of the listed fluids (e.g. a mixture of blood, urine, saliva, etc.). If applicant intended the different body fluids to be alternative limitations, it is recommended that “and” is replaced with “or”. For the purpose of applying prior art under 35 USC 102 and/or 103, the claim will be interpreted as if it listed alternatives using the conjunction “or” in the last line.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (Sensors and Actuators B: Chemical, 2018, Vol. 258, pages 1161-1173) in view of Jones et al. (Analyst, 2015, Vol. 140, pages 5152-5161).
	Chiu et al. (hereinafter Chiu) teaches a method of manipulating cells using ODEP force to perform high-purity isolation of circulating tumor cells based on size characteristics (abstract). Chiu teaches that ODEP involves the utilization of light images as virtual electrodes to generate a non-uniform electrical field for manipulating electrically polarized cells (e.g. biological cells)(page 1162, right column, paragraph 2).
	Regarding claim 1, the instant claim is drawn to a method for detecting different properties in a microorganism population by ODEP force. 
	With respect to step (c), Chiu teaches that the sample was loaded and transported in the main microchannel using a suction-type syringe pump (i.e. placing the microorganism sample solution to be tested in a channel of an ODEP device) and a commercial digital projector was used to display controllable light images onto the photoconductive material (i.e. activating an optical projection device 
	With respect to step (d), Chiu teaches that the cells were flowing through the main microchannel (i.e. flowing the sample solution from one end of the channel to the other end thereof) and were separated due to the ODEP force acting on them (i.e. exerting an ODEP force on the optical projection device to generate a force having a direction different from a flowing direction of the sample solution to be tested)(page 1164, right column, paragraph 2; Figure 2). This interpretation is supported by the caption to figure 2 which reads “…the leukocytes and cancer cell clusters flowing through it… the leukocytes were not trapped and thus flowed through it. Conversely, the cancer cell cluster as indicated was trapped by the dynamic square light image, and then moved and rotated according to the movement of light image” (Id.). Thus, there is the flowing movement and an ODEP force having a direction different from the flowing direction.
	With respect to step (e), Chiu teaches detection of heterogeneity of properties based on strength differences by teaching sized-based cell sorting. 
While Chiu teaches that ODEP has been shown to be useful in characterizing, manipulating and separating cancer cell clusters, Chiu does not teach applicability of ODEP methods to microorganisms such as bacteria and viruses. Chiu is silent as to the specific application of ODEP devices as a method for detecting different properties in a microorganism population.
Jones et al. (hereinafter Jones) teaches a DEP-based method of separating bacterial strains based on antibiotic resistance. Jones discusses the prolonged illnesses and high mortality rates associated with antibiotic resistant microorganisms (page 5152, left column, paragraph 1). Specifically, Jones investigates the ability to employ a DEP-based method, gradient insulator-based dielectrophoresis (g-iDEP) to separate Staphylococcus epidermidis strains based upon resistance to gentamicin (page 5152, right column, paragraph 2; page 5153 right column, paragraph 2). Furthermore, Jones teaches that the 
	It should be noted that Chiu teaches the structure and operation of an ODEP device (steps (c) and (d)) and detecting heterogeneity of properties base on strength differences of DEP forces (step (e)). Since Chiu teaches methods and an apparatus to exert ODEP forces on biological cells and Jones teaches the ability to use DEP forces, albeit induced from a different source, to detect different properties in a microorganism, a person with ordinary skill in the art would have recognized that Chiu’s apparatus can be used not only on cancer cells but also on microorganisms so it would be obvious to combine the ODEP methods taught by Chiu with the methods of detecting different properties in a microorganism population taught by Jones to arrive at the claimed invention. 
With respect to steps (a) and (b), Jones teaches obtaining two strains of S. epidermidis (gentamicin resistant ATCC 35983 and gentamicin sensitive ATCC 14990) and culturing the two strains in tryptic soy broth before labeling with either NHS-rhodamine or NHS-fluorescein (page 5155, left column, paragraphs 1 and 3).
With respect to step (e), Jones teaches that the two investigated S. epidermidis strains are phenotypically identical but are capable of being separated and detected for times spanning from a few second to a few minutes based upon their electrical properties (page 5157, right column, paragraph 2).Therefore, Jones teaches obtaining (step (a)) and pre-processing (step (b)) microorganisms, and the ability to detect heterogeneity of properties based on strength differences of DEP forces (step (e)).  
There exists motivation to make this modification as Jones teaches separation of microorganisms by dielectrophoretic systems has “significant potential implications for healthcare” (abstract) because of the burden of antibiotic-resistant strains of bacteria (page 5152, left column, paragraph 1). There exists further motivation to select an ODEP system for a method for detecting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Hence, claim 1 is obvious over Chiu in view of Jones.
	Regarding claim 2, Chiu in view of Jones makes obvious the method of claim 1 as discussed above. Chiu teaches an ODEP device which comprises an indium-tin oxide (ITO) glass cover (Figure 1(b), layer B), a channel layer (Figure 1(b), layer C), and a photoconductive base (Figure 1(b), layer D). Chiu’s ODEP device contains a sample injection hole and a waster fluid collection hole (Figure 1(a)) wherein the sample injection hole is aligned with one end of the channel and the waste fluid collection hole is aligned with the other end of the channel (Id.). 
	Regarding claim 3, Chiu in view of Jones makes obvious the method of claim 2 as discussed above. As discussed above, Chiu teaches the ITO cover (Figure 1(b), layer B). With respect to the bio-compatible membrane, Chiu teaches the channel layer is made of a double-sided adhesive tape (3M 9009)(page 1164, left column, paragraph 1). As this double-sided adhesive tape has been shown by Chiu to be effective in a method involving biological cells, it necessarily has the property of being bio-
	Regarding claim 4, Chiu in view of Jones makes obvious the method of claim 1 as discussed above. Jones teaches pre-processing which involves culturing in tryptic soy broth (TSB) in a shaker/incubator at 37°C (page 5155, left column, paragraph 1), reading on culturing and heating.
Regarding claim 5, Chiu in view of Jones makes obvious the method of claim 1 as discussed above. Chiu teaches that flow is based on a suction-type syringe pump (page 1164, left column, paragraph 1). Nevertheless, it would have been obvious to persons having ordinary skill in the art to try different forces to control the flowing direction of the sample solution. Chiu teaches a need to control flow rates as flow velocities of cancer cell clusters (i.e. biological cells) in the suspension can flow under conditions which might exceed the capacity range of the ODEP manipulation force (page 1171, left column, paragraph 1)(MPEP 2143(I)(E) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). There are a finite number of forces which can control the flowing direction of the microorganism sample solution (Id.). One of ordinary skill in the art could have pursued these potential solutions with a reasonable expectation of success because the functionality of the method depends on the interaction between flowing forces and dielectrophoresis forces, regardless of the source of the force (Id.). This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E). 
Hence, claim 5 is obvious over Chiu in view of Jones.
	Regarding claim 6, Chiu in view of Jones makes obvious the method of claim 1 as discussed above. Jones teaches DEP-based separation can be attributed to differences in membrane conductivity (page 5153, right column, paragraph 1) and a particles’ electrophoretic and dielectrophoretic mobilities 
	Regarding claims 7 and 8, Chiu in view of Jones makes obvious the method of claim 1 as discussed above. Jones teaches detection of antibiotic resistance of a bacterial species (S. epidermidis; reading on the “bacteria” of claim 8) to gentamicin at the strain level, reading on species, sub-species, and resistance to antibiotics (claim 7).
	Regarding claim 9, Chiu in view of Jones makes obvious the method of claim 1 as discussed above. Chiu teaches performing the ODEP method on blood samples (page 1164, left column, paragraph 1, lines 34-36). As discussed in the claim interpretation section of this action, the limitations of claim 9 are being interpreted to refer to alternative limitations rather than a sample solution comprising all bodily fluids together.
	Alternatively, it would have been obvious to persons having ordinary skill in the art to try microorganism sample solutions which are known to contain microorganisms. Jones teaches the need to address antibiotic resistance (page 5152, left column, paragraph 1) and long turnaround times of current clinical approaches to determine antibiotic resistance which is solved by DEP (page 5154, left column, paragraphs 1 and 2)(MPEP 2143(I)(E) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). There are a finite number of microorganism sample solutions (synthetic or naturally occurring)(Id.). Finally, one of ordinary skill in the art could have pursued these solutions with a reasonable expectation of success with knowledge that microorganisms such as S. epidermidis are normally found on human skin and mucosa and within the human body (page 5152, paragraph 2). This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E). 
Hence, claim 9 is obvious over Chiu in view of Jones.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/168,328 in view of Chiu et al. (Sensors and Actuators B: Chemical, 2018, Vol. 258, pages 1161-1173).
Instant claim 1 is analogous to claim 1 of ‘328. The instant claim differs by using microorganisms with different, but not predetermined, electric properties (step (b)), flowing the microorganisms, and using an ODEP force different from the flowing direction of the microorganism sample solution (step (d)) to detect heterogeneity of properties based on the strength difference of the ODEP force (step (e)). Chiu teaches isolation of circulating tumor cells in a solution comprising flowing cells (circulating tumor cells and leukocytes) to “shake off the leukocytes that had loosely attached to the cell clusters” (page 1164, right column, paragraph 2) and isolating these cells from leukocytes based on their heterogeneity of properties (page 1162, right column, paragraph 2). ‘328 in view of Chiu therefore makes obvious compositions comprising more than one microorganism having different electric properties, and flowing these microorganisms and using an ODEP force to detect the heterogeneity of properties based on the strength difference of the ODEP force. 
Instant claim 2 depends from claim 1 and is analogous to claim 5 of ‘328.
Instant claim 3 depends from claim 2. ‘328 does not recite a bio-compatible membrane on the channel layer in its recitation of the channel layer (claim 5 of ‘328). Chiu teaches the channel layer is made of a double-sided adhesive tape (3M 9009)(page 1164, left column, paragraph 1). As this double-sided adhesive tape has been shown by Chiu to be effective in a method involving biological cells, it necessarily has the property of being bio-compatible. It would therefore be obvious for the channel layer to be formed of a bio-compatible membrane in a method using biological cells (microorganisms).
Instant claim 4 depends from claim 1 and is analogous to claim 4 of ‘328.
Instant claim 5 depends from claim 1. ‘328 does not recite a source of a flowing force. It would be obvious to try a force from the finite list of possible forces to control the flowing direction. Chiu teaches flowing the sample by a syringe-type pump (page 1164, left column, paragraph 1). The source of the flowing force does not affect the ability of the ODEP force to act on the microorganisms and would therefore perform an equivalent function with a high expectation of success.
Instant claim 6 depends from claim 1. ‘328 does not recite that the electrical property differences are caused by conduction or polarizability. Chiu teaches that ODEP manipulation is based upon electrical polarized particles (page 1162, right column, paragraph 2 and page 1164, right column, paragraph 1). It would therefore be obvious for the electrical property differences on an ODEP device to be caused by polarizability.
Instant claim 7 depends from claim 1 and is analogous to claim 2 of ‘328.
Instant claim 8 depends from claim 1 and is analogous to claim 7 of ‘328.
Instant claim 9 depends from claim 1 and is analogous to claim 8 of ‘328.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651